Opinion filed February 17, 2011




                                           In The


   Eleventh Court of Appeals
                                         __________

                       Nos. 11-10-00052-CR & 11-10-00053-CR
                                     __________

                          ASHTON BLAKE LOCKE, Appellant

                                              V.

                              STATE OF TEXAS, Appellee


                             On Appeal from the 35th District Court
                                     Brown County, Texas
                          Trial Court Cause Nos. CR20245 & CR20049


                            MEMORANDUM                OPINION
       Ashton Blake Locke entered open pleas of guilty to the state jail felony offenses of
burglary of a building and credit card abuse. After accepting appellant’s pleas, the trial court
sentenced him to confinement in the State Jail Division of the Texas Department of Criminal
Justice for a term of two years on each offense with both sentences to be served concurrently.
We dismiss the appeals.
       Appellant’s court-appointed counsel has filed a motion to withdraw in both appeals. The
motion is supported by a brief in which counsel professionally and conscientiously examines the
records and applicable law and states that he has concluded that the appeals are frivolous.
Counsel has provided appellant with a copy of the brief and advised appellant of his right to
review the records and file a response to counsel’s brief. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
         Appellant has filed a pro se response to counsel’s motion to withdraw and supporting
brief. He contends that both trial counsel and appellate counsel rendered ineffective assistance.1
In addressing an Anders brief and pro se response, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed the record and
finds no reversible error or (2) that arguable grounds for appeal exist and remand the cause to the
trial court so that new counsel may be appointed to brief the issues. Schulman, 252 S.W.3d 403;
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
          Following the procedures outlined in Anders and Schulman, we have independently
reviewed the records, and we agree that the appeals are without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. We note that counsel has the responsibility to advise appellant
that he may file a petition for discretionary review in the Texas Court of Criminal Appeals.
TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant on appeal shall,
within five days after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
         The motion to withdraw is granted, and the appeals are dismissed.


                                                                               PER CURIAM
February 17, 2011
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.



         1
           We note that appellant responded in the affirmative to a question from the trial court regarding his satisfaction with
trial counsel’s performance.

                                                               2